     Case 2:19-mc-00071-KJM-AC Document 19 Filed 09/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALBERTO PEREZ,                                    No. 2:19-mc-0071 KJM AC
12                       Plaintiff,
13           v.                                         ORDER
14    RUPINDER DHILLON,
15                       Defendant.
16

17          The matter was referred to a United States Magistrate Judge as provided by Local Rule

18   302(c)(21).

19          On April 17, 2020, the magistrate judge filed findings and recommendations, which were

20   served on all parties and which contained notice to all parties that any objections to the findings

21   and recommendations were to be filed within twenty-one days. ECF No. 18. Neither party has

22   filed objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States,

24   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

25   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

26   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

27   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

28   supported by the record and by the proper analysis.
                                                        1
     Case 2:19-mc-00071-KJM-AC Document 19 Filed 09/30/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed April 17, 2020, are adopted in full; and
 3         2. Plaintiff’s motion to enforce judgment (ECF No. 12) is denied.
 4   DATED: September 30, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
